                     Case 19-50974-JKS             Doc 48     Filed 05/24/21   Page 1 of 2




                                UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF DELAWARE

-----------------------------------------------------X
In re:                                                             Bankruptcy Case No.: 17-12560-BLS
Woodbridge Group of Companies, LLC,                                Bankruptcy Chapter: 11

                                    Debtor.
-------------------------------------------------------X
Michael Goldberg,                                                  Adv. Pro. No: 19-50974

                                   Plaintiff,                      MEDIATOR'S CERTIFICATE
                 -against-                                         OF COMPLETION

Harold Plain,

                                    Defendant.
-------------------------------------------------------X


  In accordance with this Court's Order Assigning Adversary Proceeding to Mediation, dated
  January 5, 2021, the undersigned mediator reports that I have attempted to contact the defendant on
  numerous occasions in an effort to conduct the mediation in this matter. All of my efforts have been
  unsuccessful and none of my emails were returned as undeliverable. As a result, no mediation was
  able to be conducted on the scheduled date of May 20, 2021. (complete applicable provisions)


              (a) The following individuals were present:

                   Plaintiff and counsel were available and prepared to participate in the mediation.

              (b) The following parties failed to appear and/or participate as ordered:

              Defendant: Harold Plain


              (c) The outcome of the mediation conference was:

              _______        The matter has been completely resolved and counsel (or parties) have been
                             instructed to file an appropriate stipulation and proposed order within
                             twenty (20) days of the conference.

              _______        The matter has been partially resolved and counsel (or parties) have been
                             instructed to file an appropriate stipulation and proposed order regarding
                             those claims or issues which have been resolved within twenty (20) days.

              _______        The following issues remain for this court to resolve:

                                                     Page 1 of 2
2599169v1
                  Case 19-50974-JKS       Doc 48     Filed 05/24/21    Page 2 of 2



             ___X___    The matter has not been resolved and should proceed to trial

             _______    OTHER:


Dated: May 24, 2021                                       s/Leslie A. Berkoff______________
                                                          Signature of Mediator

                                                          Leslie A. Berkoff
                                                          Name of Mediator

                                                          400 Garden City Plaza
                                                          Mailing Address

                                                          Garden City, NY 11530
                                                          City, State, Zip Code

                                                          516-873-2000
                                                          Phone No.


cc:     Counsel of Record
        Pro Se Parties


 (9-24-04)




                                            Page 2 of 2
2599169v1
